Citation Nr: 0201727	
Decision Date: 02/21/02    Archive Date: 02/25/02

DOCKET NO.  98-01 576A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to compensation benefits for hepatitis C and 
residual liver damage based on the provisions of 38 U.S.C.A. 
§ 1151 (West 1991).


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from  November 1966 to 
December 1969.

This matter was before the Board of Veterans' Appeals (Board) 
on appeal from an August 1997 rating decision of the Phoenix, 
Arizona Department of Veterans Affairs (VA) Regional Office 
(RO).

By means of a remand dated in February 2000, the Board 
requested the RO to undertake further development of this 
matter.  In May 2000, the Board issued a corrective order 
reflecting a withdrawal of representation from this appeal.  
The requested development has been accomplished and this case 
is returned to the Board.

The statements submitted by and on behalf of the veteran at 
times have characterized his arguments as a tort claim for 
damages.  The Board must respectfully point out that its 
jurisdiction is limited to claims arising under title 38 
United States Code and it has no jurisdiction over lawsuits 
brought under the Federal Tort Claims Act, 28 U.S.C. §§ 2671-
2680.   


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal regarding entitlement to 
compensation benefits for hepatitis C under 38 U.S.C.A. § 
1151 (West 1991) has been obtained.

2.  The veteran filed the claim of entitlement to 
compensation benefits for hepatitis C in June 1996.

3.  The veteran underwent medical treatment at a VA Medical 
Center (VAMC) in February 1994 when hepatitis C antibodies 
were shown, and was treated through July 1994, with continued 
laboratory findings that reflected abnormal liver function.

4.  The veteran underwent private treatment for hepatitis C, 
using interferon therapy, as shown by competent medical 
evidence dated in May 1996.

5.  The veteran is shown by competent medical evidence to 
have failed the private interferon treatment, but 
successfully completed a course of experimental VA treatment 
using a combination of ribavirin and interferon in December 
1999.

6.  The veteran is shown by competent medical evidence to 
have no current evidence of active hepatitis C and no 
residual disability.


CONCLUSION OF LAW

A hepatitis C infection, and residuals thereof, is not 
currently shown by competent medical evidence.  38 U.S.C.A. 
§§ 1110, 1151, 5107(b) (West 1991); Jones v. West, 12 Vet. 
App. 460 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

It is the veteran's contention that during a course of 
treatment for other medical problems in early 1994, the VA 
failed to diagnose and treat hepatitis C, resulting in 
permanent liver damage.  

A November 1966 report of medical history, accompanying the 
veteran's enlistment examination, reflects a prior history of 
hepatitis in 1963, with no sequelae.  Service medical records 
show that the veteran gave a history of hepatitis and 
complaints of vomiting during a March 1967 office visit.  The 
service medical records do not reflect a diagnosis of 
hepatitis during active duty.  The veteran is not claiming 
that his current hepatitis C disability is related to his 
period of active service.  

The medical evidence of record reflects that the veteran had 
a long history of heroin dependence dating back to the 
1970's, as shown in an October 1976 methadone clinic record 
of treatment for heroin dependence.  A history of drug abuse 
is also noted in an October 1981 treatment record.  Continued 
problems with heroin abuse is shown in an August 1985 VA 
hospital report which gives a past history of heroin use from 
1973 to 1975 and of daily heroin use from August 1984 to 
August 1985.  He continued to seek treatment for heroin 
dependence through 1990, as shown in a May 1990 VA hospital 
report showing detoxification for heroin and alcohol.  The 
accompanying laboratory reports from May 1990 reflect a high 
bilirubin value of 1.5.  The veteran's long standing problems 
with heroin continued to be documented in VA psychiatric 
treatment notes and examination reports through the 1990's.  

The evidence of record also reflects that the veteran 
underwent two surgeries for a left knee disability in 
September 1985 and in October 1987.  Both surgeries were 
conducted at a VA medical facility.  There is no 
documentation indicating that either of these procedures 
required a blood transfusion.  Pertinent findings shown in 
the September 1985 surgical report include numerous tattoos 
observed all over the veteran's body.  Also shown in the 
September 1985 surgical report, were diagnoses of past opioid 
dependence, and negative hepatitis surface antigen.  

The veteran's history of complete recovery from hepatitis at 
age 15 is shown in a February 1989 VA rehabilitation services 
general medical evaluation form.  

The medical evidence of record reflects that the veteran's 
February 1994 anti-HCV (hepatitis C virus) test was reactive.  
Around April 1994, he gave a history of jaundice when he was 
15 years old.  During a period of treatment (essentially for 
psychiatric complaints and substance abuse) from April to 
July 1994, it was noted that he had a mild elevation of AST 
(aspartate transaminase).  It was noted, however, that his 
AST declined and that he had a normal bilirubin value in June 
1994.  A physician's note also from June 1994 described these 
laboratory findings as essentially within normal limits.  A 
highly elevated AST of 377 was reported upon laboratory tests 
in November 1994.  

The veteran is also noted to have undergone two VA 
examinations in June 1994; these were limited to psychiatric 
and orthopedic examinations and did not include any tests for 
liver function.  The orthopedic examination did note the 
history of jaundice at age 15, and clinical examination of 
the abdomen yielded no significant findings.  

In February 1995, the veteran underwent treatment and testing 
at the VA medical center for complaints of epigastric pain 
and dark stools.  The veteran described the pain as having 
began roughly three months ago.  The assessment in February 
1995 was hepatitis versus pancreatic versus gallbladder 
disease, and further testing was recommended.  Laboratory 
findings from March 1995 were interpreted as abnormal.  A 
liver echogram done in March 1995 noted the findings of 
increased liver function tests and epigastric pain, but 
concluded that the etiology of abnormal liver function tests 
could not be identified by this ultrasound examination.  

A private physician reported in May 1996 that the veteran was 
under his care for hepatitis C virus and undergoing a course 
of interferon therapy.  At the time, the physician reported 
that it was uncertain whether the veteran would get a lasting 
response from this medication, but therapy continued.  While 
the veteran felt some fatigue, this was not disabling as of 
yet.

As noted by the Board in February 2000, the record reflected 
competent medical evidence of the claimed hepatitis 
disability.  However, the Board also noted that the record 
contained a large amount of raw medical data relating to VA 
treatment that required interpretation by a qualified medical 
expert before the Board could proceed with proper 
adjudication of this matter.  This matter was remanded by the 
Board in February 2000 to obtain further development, to 
include obtaining all additional evidence not already of 
record.  At that time, the Board stated, in pertinent part:

Thereafter, all volumes of the claims 
file should be forwarded by the RO to an 
appropriately qualified VA physician who 
should be requested, after review of the 
entire evidentiary record, to render 
comprehensive medical opinion(s) as to 
whether the appellant incurred hepatitis 
C virus due to VA hospitalization or 
medical treatment or the lack thereof.  
The examiner is specifically requested to 
discuss whether elevated levels of AST 
during periods of VA treatment reflect 
increased hepatitis disability beyond the 
natural progression.

VA treatment records, obtained subsequent to the Board's 
February 2000 remand, reflect continued treatment for 
hepatitis C through the late 1990's.  In December 1997 the 
veteran volunteered to undergo a 24 to 48 week course of 
experimental treatment with Intron A, plus ribavirin 
treatment for hepatitis C patients who had interferon 
refractory or interferon relapses.  The consent forms from 
December 1997 and February 1998 reflect that ribavirin was 
still an investigational drug at this time.  Intron A 
interferon was approved for treatment of hepatitis C.  The 
follow up notes contain a great deal of raw data pertaining 
to this experimental treatment and indicate that the veteran 
continued with this treatment through December 1999.  A 
diagnosis of hepatitis C continued to be documented in a 
December 1999 VA treatment record.   

In May 2000, the veteran's wife submitted a lay statement, 
signed also by the veteran, alleging that the VA's treatment 
from February 1994 to July 1994 constituted medical 
negligence in failing to diagnose and treat his hepatitis C.  

A VA compensation and pension examination was conducted in 
August 2000.  The physician did not indicate whether the 
claims file was available for review.  A history was obtained 
of the veteran first being diagnosed with hepatitis C in 1995 
by a private physician in Phoenix.  A liver biopsy was said 
to reveal mild inflammation but stage 2 and early stage 3 
fibrosis.  He was noted to have underwent six months of 
interferon treatment, which failed to clear up his hepatitis 
disease.  A subsequent enrollment in interferon studies at 
the VA in 1998 and 1999 was noted with completion of therapy 
in December 1999.  He was described as having had a full 
viral response, with enzymes returned to normal during the 
course of therapy, with continued normal liver function tests 
after December 1999.  The past medical history noted the 
veteran's history of long term intervenous drug and alcohol 
use, although he claimed to be drug and alcohol free for six 
years.  Also noted was the veteran's history of tattooing in 
1974.  

The clinical examination findings revealed the abdomen to be 
soft and nontender.  The liver and spleen were not enlarged 
and there was no stigmata of chronic liver disease.  
Laboratory data, including CBC, liver function tests and 
prothrombin time were all within normal limits.  Hepatitis C 
RNA done in April 2000 was negative and the veteran was shown 
to have acquired immunities to the hepatitis A and B viruses.  
The impression shown in the August 2000 VA examination was 
that the veteran had well documented hepatitis that was 
thoroughly evaluated with biopsies in 1995, with failure to 
respond to a six-month course of interferon.  The subsequent 
history of a one-year course of ribavirin therapy in December 
1998 was noted, for which he was described as having a full 
and sustained response.  There was currently no evidence of 
active liver disease nor any sequale of his chronic hepatitis 
C.  Follow-up was noted to be ongoing.

The RO determined that the August 2000 VA examination did not 
comply with the Board's remand instructions, due to the 
examiner's failure to indicate whether the claims file was 
available for review.  In July 2001, the claims file was 
returned to the same examiner who conducted the August 2000 
examination, with specific instructions to review the record 
and provide an opinion as to whether the veteran acquired 
hepatitis C due to VA hospitalization, medical treatment or 
the lack thereof, as well as to determine whether elevated 
AST levels during VA treatment showed increased hepatitis 
disability beyond natural progression.  The physician 
examined the veteran and reviewed the claims file in July 
2001.  The medical history from 1995 to December 1999 was the 
same as the history stated in the August 2000 examination.  
Again, it was noted that the veteran has had a full viral 
response to the combination interferon ribavirin therapy done 
from 1998 to December 1999.  The veteran was described as 
having normal liver function tests and negative viral RNA, 
indicating that the viral infection had been cured.  All the 
veteran's liver function tests were normal and he did not 
have any stigmata of liver disease.  There was no evidence of 
sequelae, complications or residuals from the hepatitis C 
infection.  The well-documented history of intravenous drug 
use from the 1970's through roughly 1994 was noted, as was 
the history of multiple tattoos in the 1970's.  

The July 2001 VA examination and claims file review reflects 
the examiner's opinion that the intravenous drug use and 
possibly the tattooing were the primary risk factors for the 
veteran having acquired hepatitis C.  The examiner 
specifically stated that he or she did not believe that the 
veteran's VA hospitalizations or other VA treatment in any 
way induced the hepatitis C infection.  The examiner also 
stated that the elevated liver function tests, namely AST 
levels, during the period of VA treatment did not in any way 
increase the veteran's hepatitis C beyond the normal natural 
progression.  The opinion was given that clearly if the 
veteran had been treated with interferon monotherapy at any 
time prior to 1998, he would have failed to clear.  It was 
noted that only when the veteran entered the experimental 
study protocol using ribavirin along with interferon, that 
the veteran's hepatitis C infection was terminated.  
Therefore, the examiner believed that any delays in 
administering interferon treatment over the preceding few 
years did not in any way produce any increased level of 
disability.  The examiner provided written certification in 
August 2001 that he or she reviewed the entire claims file 
and medical records. 

Analysis

In evaluating this case as a whole, the Board must note that 
recently enacted legislation, the Veterans Claims Assistance 
Act of 2000 (the "VCAA"), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), contains extensive provisions modifying the 
adjudication of all pending claims.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991). The new law revises the former § 
5107(a) of title 38 United States Code to eliminate the 
requirement that a claimant come forward first with evidence 
to well ground a claim before the Secretary is obligated to 
assist the claimant in the developing the facts pertinent to 
the claim.  The other salient features of the new statutory 
provisions impose the following obligations on the Secretary 
(where they will be codified in title 38 United States Code 
is noted in parentheses):

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102);

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a));

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a));

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a));

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1));

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall:

(a) identify the records the VA is unable to obtain; (b) 
briefly explain the efforts that the VA made to obtain those 
records; and (c) describe any further action to be taken by 
the Secretary with respect to the claim (38 U.S.C.A. § 
5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information sufficient 
to locate such records, other relevant records pertaining to 
the claimant's active military, naval, or air service that 
are held or maintained by a governmental entity (38 U.S.C.A. 
§ 5103A(c)(1));

(b) Records of relevant medical treatment or examination of 
the claimant at Department health-care facilities or at the 
expense of the Department, if the claimant furnishes 
information sufficient to locate those records (38 U.S.C.A. § 
5103A(c)(2));

(c) Any other relevant records held by any Federal department 
or agency that the claimant adequately identifies and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):

(a) The Secretary shall treat an examination or opinion as 
being necessary to make a decision on a claim for purposes of 
paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if the evidence of 
record before the Secretary, taking into consideration all 
information and lay or medical evidence (including statements 
of the claimant):

(i) contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; and (ii) indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but (iii) does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g));

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

In this case, the Board specifically finds that the VA has 
met or exceeded the obligations of both the new and old 
criteria regarding the duty to assist regarding this issue.  
The RO has obtained all pertinent records regarding this 
issue and the veteran has been effectively notified of the 
evidence required to substantiate his claim.  There is no 
indication of existing evidence that could substantiate the 
claim that the RO has not obtained.  The veteran, who is 
currently unrepresented, has been fully advised of the status 
of the efforts to develop the record as well as the nature of 
the evidence needed to substantiate this claim in multiple 
communications from the RO and the Board.  As the RO has 
completely developed the record, the requirement that the RO 
explain the respective responsibility of VA and the veteran 
to provide evidence is moot.  Accordingly, the Board finds 
that requesting or undertaking further development would 
serve no useful purpose regarding the VCAA.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burden on VA with no 
benefit flowing to the veteran are to be avoided.)

The Board has considered the issue of whether the case should 
be remanded in light of the United States Court of Appeals 
for Veterans Claims (Court) decision in Stegall v. West, 11 
Vet. App. 268 (1998).  The Board notes that subsequent to the 
Board's February 2000 remand, additional medical records were 
obtained and the veteran was provided with a VA liver 
examination in August 2000.  Subsequently, the RO determined 
that this examination was inadequate, and requested 
reexamination be conducted pursuant to the instructions set 
forth in the Board's remand.  A second examination and 
certified claims file review was conducted in July 2001.  
Based on a review of the medical evidence of record, the 
Board finds that the medical opinions cited above meet, in 
both substance and specifics, the requirements of the Board's 
remand.

To establish entitlement to compensation under 38 U.S.C.A. § 
1151, the following are required: (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances lay evidence, of incurrence or aggravation of 
an injury as the result of hospitalization, medical or 
surgical treatment; and (3) medical evidence of a nexus 
between that asserted injury or disease and the current 
disability. See Jones v. West, 12 Vet. App. 460 (1999). 

In pertinent part, 38 U.S.C.A. § 1151 provided that where any 
veteran shall have suffered an injury, or an aggravation of 
an injury, as the result of hospitalization, medical or 
surgical treatment, not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability or in death, disability compensation 
shall be awarded in the same manner as if such disability, 
aggravation, or death were service-connected.

In Brown v. Gardner, 115 S.Ct. 552 (1994), the United States 
Supreme Court held that VA's interpretation of 38 U.S.C. § 
1151 as encompassing only additional disability resulting 
from VA negligence or from accidents during treatment was 
unduly narrow.  The Supreme Court found that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA.  The Supreme Court further found 
that the then implementing regulation, 38 C.F.R. § 
3.358(c)(3) (1991), was not consistent with the plain 
language of 38 U.S.C.A. § 1151 with respect the regulation's 
inclusion of a fault or accident requirement.

The Supreme Court further held that not every "additional 
disability" was compensable.  The validity of the remainder 
of 38 C.F.R. § 3.358 was not questioned.  See Gardner, 115 
S.Ct. 552, 556 n.3 (1994): "We do not, of course, intend to 
cast any doubt on the regulations insofar as they exclude 
coverage for incidents of a disease's or injury's natural 
progression, occurring after the date of treatment. . . .VA's 
action is not the cause of the disability in those 
situations."

In sum, the Supreme Court found that the statutory language 
of 38 U.S.C.A. § 1151 simply requires a causal connection 
between VA medical treatment and additional disability but 
that not every additional disability is compensable.

Thereafter, the Secretary of Veterans Affairs sought an 
opinion from the Attorney General of the United States as to 
the full extent to which § 1151 benefits were authorized 
under the Supreme Court's decision.  The requested opinion 
was received from the Department of Justice's Office of Legal 
Counsel on January 20, 1995.  In essence, the Department of 
Justice opined that "our conclusion is that the [Supreme] 
Court intended to recognize only a narrow exclusion [to the 
"no fault" rule], confined to injuries that are the 
necessary, or at most, close to certain results of medical 
treatment."

On March 16, 1995, amended VA regulations were published to 
conform with the Supreme Court's decision.  Section (c)(3) of 
38 C.F.R. § 3.358 was amended to remove the "fault" 
requirement that was struck down by the Supreme Court.  38 
C.F.R. § 3.358(c)(1) provides that "[i]t will be necessary to 
show that the additional disability is actually the result of 
such disease or injury or an aggravation of an existing 
disease or injury and not merely coincidental therewith."  
Further, 38 C.F.R. § 3.358(b)(2) provides that compensation 
will not be payable for the continuance or natural progress 
of disease or injuries.  38 C.F.R. § 3.358(c)(3) provided 
that "[c]ompensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative.  'Necessary consequences' are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered."

Under 38 C.F.R. § 3.358(c)(3), compensation is precluded 
where disability (1) is not causally related to VA 
hospitalization or medical or surgical treatment, or (2) is 
merely coincidental with the VA hospitalization or medical or 
surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment. Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service connected.

Effective October 1, 1997, 38 U.S.C.A. § 1151 was amended by 
Congress. See section 422(a) of PL 104-204.  The purpose of 
the amendment is, in effect, to overrule the Supreme Court's 
decision in the Gardner case, which held that no showing of 
negligence is necessary for recovery under section 1151.  In 
pertinent part, § 1151 is amended as follows:

Compensation under this chapter and dependency and indemnity 
compensation under chapter 13 of this title shall be awarded 
for a qualifying additional disability or a qualifying death 
of a veteran in the same manner as if such additional 
disability or death were service-connected.  For purposes of 
this section, a disability or death is a qualifying 
additional disability or qualifying death if the disability 
or death was not the result of the veteran's willful 
misconduct and the disability or death was caused by hospital 
care, medical or surgical treatment, or examination furnished 
the veteran under any law administered by the Secretary, 
either by a Department employee or in a Department facility 
as defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was:

(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or

(B) an event not reasonably foreseeable.

As noted above, the veteran filed the claim of entitlement to 
compensation benefits for hepatitis C before October 1, 1997.  
The Board notes that where a law or regulation changes after 
a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to an appellant applies unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary does so.  Marcoux v. Brown, 9 
Vet. App. 289 (1996); Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Thus, the 38 U.S.C.A. § 1151 claim must be evaluated 
under both the old and new provisions of 38 U.S.C.A. § 1151 
to determine which version is most favorable to him.  In this 
case, the "old" criteria following the Gardner determination 
is clearly the most favorable to the veteran, as it does not 
require that he establish the element of fault or negligence, 
which is clearly not apparent in this case.

The critical question in this case is whether the veteran has 
hepatitis C with residual liver damage, which was aggravated 
by treatment at the VAMC.  The veteran contends that he 
sustained liver damage, based on the VA's failure to properly 
diagnose and treat his hepatitis C starting in February 1994.  
The veteran and his wife have asserted that the VA's 
treatment regarding his hepatitis C during 1994 rises to the 
level of malpractice.  It is again important to note that 
under the framework applicable in this matter, "malpractice 
or negligence" is not at issue.  The sole issue before the 
Board at this time is whether any disability resulted from 
treatment of the veteran at the VAMC.  Under Gardner, the 
Board is required to find only disability or aggravation of a 
preexisting disability caused by VA medical or surgical care. 

The veteran's lay medical assertions, as well as those of his 
wife, to the effect that his claimed disability was either 
caused or aggravated as a result of either his medical 
treatment at the VAMC or the alleged injury during this 
treatment have no probative value.  On the issue of medical 
causation, the Court has been clear that lay hypothesizing, 
particularly in the absence of any supporting medical 
authority, serves no constructive purpose and can not be 
considered by the VA.  Hyder v. Derwinski, 1 Vet. App. 221, 
225 (1991).  See also Contreras v. Brown, 5 Vet. App. 492 
(1993).

In this case, the record does not contain any medical 
evidence showing any increased hepatitis C related disability 
to have been caused or aggravated by the VA treatment in 1994 
or at any other time.  In fact, competent medical evidence 
reflects that the veteran does not even have a current 
diagnosis of hepatitis C or any residual liver damage.  

In the opinion of the Board, the VA liver examination of 
August 2000 and the more thorough VA liver examination and 
claims file review of July 2001, conducted by the same 
examining physician are entitled great probative weight.  The 
physician carefully examined the claims file and certified 
doing so in August 2001.  Based on the review of the claims 
file, as well as examination and testing of the veteran, the 
physician concluded that the veteran has no current hepatitis 
C infection and no residuals of such infection.  This 
physician also noted that the veteran had a natural immunity 
to Hepatitis A and B, as well.  The veteran was shown to have 
consistently had normal liver function tests persisting 
through July 2001.  Because there is no current disability, 
entitlement to compensation under 38 U.S.C.A. § 1151, is not 
warranted.  See Jones v. West, 12 Vet. App. 460 (1999). 

Furthermore, even if a current hepatitis disability was 
shown, the physician conducting the July 2001 examination 
opined that the RO's failure to treat the veteran, upon 
finding abnormal liver findings in February 1994, did not 
result in any additional disability.  The physician also 
opined that the elevated AST levels shown in periods of VA 
treatment did not reflect an increase in disability beyond 
the natural progression.  The physician pointed out that the 
veteran had failed a course of private interferon therapy 
shown by the record to have been undertaken in 1996.  The 
physician also indicated that more likely than not, the 
veteran would also have failed interferon therapy had it been 
offered by the VA at any time prior to the private treatment.  
Specifically, the opinion given was that interferon 
monotherapy would have failed had it been administered at any 
time prior to 1998.  It was only when the veteran was given a 
combination of interferon, mixed with an experimental 
ribavirin treatment in 1998, that his hepatis C and related 
symptoms were eliminated.  

On the basis of all the evidence cited above, the Board must 
find the preponderance of the evidence is against the 
veteran's claim. The detailed medical opinions of August 
2000, and July 2001 are not rebutted by any other medical 
evidence.  The lay opinions proffered by the veteran and his 
wife that he has a hepatitis condition aggravated by VA 
treatment is, in the opinion of the Board, entitled to no 
probative value and is clearly outweighed by the medical 
evidence cited above.  Accordingly, the Board believes that 
service connection for hepatitis under the provisions of 38 
U.S.C.A. § 1151 (West 1991) is not warranted.

The Board has considered the benefit of the doubt doctrine. 
As currently codified, the law defines the "benefit of the 
doubt" doctrine as:

When, after consideration of all evidence and 
material of record in this case before the 
Department with respect to benefits under 
laws administered by the Secretary, there is 
an approximate balance of positive and 
negative evidence regarding the merits of an 
issue material to the determination in the 
matter, the benefit of the doubt in resolving 
each such issue shall be given to the 
claimant.

38 U.S.C.A. § 5107(b) (West 1991).

The Court noted that under this standard, when the evidence 
supports the claim or is in relative equipoise, the appellant 
prevails.  However, where the "fair preponderance of the 
evidence" is against the claim, the appellant loses and the 
benefit of the doubt rule has no application.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990). "A properly supported 
and reasoned conclusion that a fair preponderance of the 
evidence is against the claim necessarily precludes the 
possibility of the evidence also being in an approximate 
balance." Id. at 58.  In this case, for the reasons cited 
above, the preponderance of the evidence is against the 
claim.  Consequently, the "benefit of the doubt" doctrine has 
no applicability and the claim is denied.


ORDER

The claim of entitlement to compensation benefits pursuant to 
38 U.S.C.A. § 1151 (1991) for hepatitis with residual liver 
damage is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

